Case 4:15-cv-00077-JHM-HBB Document 236 Filed 08/24/20 Page 1 of 1 PageID #: 8028




                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF KENTUCKY
                                     OWENSBORO DIVISION

  CIVIL ACTION NO: 4:15-CV-00077-JHM

  CHARLES MORRIS, et al.                                                                   PLAINTIFFS

  V.

  TYSON CHICKEN, INC., et al.                                                              DEFENDANTS


                                     MEMORANDUM OPINION AND ORDER

             This matter is before the Court on Defendant Tyson Chicken Inc.’s Motion for Leave to

  Substitute. [DN 234]. Fully briefed, the matter is ripe for decision. When Defendant filed its

  response to Plaintiffs’ Counterstatement of Uncontroverted Facts, it also filed several exhibits as

  attachments. [DN 230]. One of those exhibits is listed as “Exhibit 10 – Expert Report of Dr. Kyle

  Stiegert (Redacted).” [DN 230-10]. It turns out there was a mistake. DN 230-10 is the unredacted

  expert report of Walter Thurman—not Stiegert’s redacted expert report that Defendant intended

  to file.

             Defendant made a similar mistake before. [DN 218].1 Defendant should take care to avoid

  such careless mistakes in the future. As the Court has done before in a similar situation, it will

  permit Defendant to replace Thurman’s report at DN 230-10 with the redacted version of Stiegert’s

  report attached to its Motion. For the reasons set forth above, IT IS HEREBY ORDERED that

  Defendant’s Motion for Leave to Substitute [DN 234] is GRANTED.




  cc: counsel of record

                                                                                                 August 21, 2020
  1
    In a prior Memorandum Opinion and Order, the Court permitted Defendants to file certain pages of two expert
  reports under seal because Defendants mistakenly filed the two reports in their entirety without a provisional seal.
  [DN 218 at 5–6].
